SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                              Cheryl Hersh v. County of Morris (A-59-12) (071433)

Argued November 19, 2013 -- Decided April 1, 2014

FERNANDEZ-VINA, J., writing for a unanimous Court.

         In this appeal, the Court considers whether a plaintiff injured while crossing a public street as she walked
from a private garage, where she had employer-paid parking, to her office a few blocks away is entitled to workers’
compensation benefits under the Workers’ Compensation Act, N.J.S.A. 34:15-1 to -142.

         Plaintiff, Cheryl Hersh, was employed by defendant, County of Morris (“County”). Although Hersh did
not have sufficient seniority to park in a county-owned lot located adjacent to her building, the County also rented
approximately sixty-five parking spaces for its employees in the Cattano Garage, a private parking garage
containing several hundred parking spaces located approximately two blocks from Hersh’s office. The County
granted Hersh permission to park in one of the rented spots, gave her a scan card so she could enter the garage, and
instructed her to park on the third level. She was not assigned a particular parking space. On January 29, 2010,
Hersh parked her car on the third level of the Cattano Garage, exited the garage, and was struck by a motor vehicle
while crossing a public street between the Cattano Garage and her office. Hersh suffered significant injuries.

          Hersh filed for workers’ compensation benefits pursuant the Workers’ Compensation Act. The judge of
compensation concluded that Hersh’s injuries were compensable under the Act. Relying on Livingstone v. Abraham
& Strauss, Inc., 111 N.J. 89 (1989), the judge found that parking lots provided or designated for employee use are
part of the employer’s premises for purposes of workers’ compensation. Therefore, the judge found that Hersh’s
accident occurred during the course of her employment because it happened after she had arrived at her employer-
controlled lot. The Appellate Division affirmed. The panel agreed that the case was controlled by the principles of
Livingstone and held that, although the garage and the sidewalk en route to Hersh’s building were not part of the
workplace in the property sense, the County exercised control over those areas by designating the third floor of the
garage for use by employees. The panel determined that the County’s control extended the workplace premises to
the garage and public streets. The Court granted defendant’s petition for certification. 213 N.J. 536 (2013).

HELD: Because the County did not control the garage where Hersh parked, the route of ingress and egress from the
parking garage to her office, or the public street where she was injured, and did not expose her to any special or
additional hazards, Hersh’s injury occurred outside of the employer’s premises and therefore is not compensable
under the Workers’ Compensation Act.

1. Injuries “arising out of and in the course of employment” are compensable under the Workers’ Compensation
Act. N.J.S.A. 34:15-7. Prior to 1979, workers’ compensation jurisprudence included the “going and coming rule,”
which prevented awarding workers’ compensation benefits for accidental injuries that occurred during routine travel
to or from the employee’s place of work. Due to many exceptions to the going and coming rule, allowing for
countless awards of workers’ compensation benefits, in 1979, the Legislature amended the Act to make the
definition of “employment” more restrictive. Those amendments, which define when employment begins and ends,
replaced the “going and coming rule” with the “premises rule.” N.J.S.A. 34:15-36 provides: “Employment shall be
deemed to commence when an employee arrives at the employer’s place of employment to report for work and shall
terminate when the employee leaves the employer’s place of employment, excluding areas not under the control of
the employer.” N.J.S.A. 34:15-36. The phrase “excluding areas not under the control of the employer” was
intended to make clear that the premises rule can entail “more than the four walls of an office or plant.” Kristiansen
v. Morgan, 153 N.J. 298, 316 (1997). “The pivotal questions under the premises rule are (1) where was the situs of
the accident, and (2) did the employer have control of the property on which the accident occurred.” Id. at 316-17
(citing Livingstone, 111 N.J. at 96). (pp. 8-11)


                                                          1
2. In Livingstone, the employer, a mall tenant, directed its employees to park in the far end of the mall-owned
parking lot to ensure that its customers would be able to use the closer spaces. 111 N.J. at 91. An employee was
injured while walking toward the building after she parked her car in the lot. Id. at 90-91. The Court determined
that the employee’s injuries arose out of and in the course of employment, and therefore were compensable under
the Act, because the employer’s directive telling employees where they must park exposed its employees to an
added hazard in order for the employer to gain a business benefit. Id. at 104-06. The Court clarified its Livingstone
holding in Novis v. Rosenbluth Travel, 138 N.J. 92 (1994). In Novis, while walking from her car to her place of
employment, an employee slipped on the sidewalk connecting a parking lot to the sole entrance of the office
building in which her employer was a tenant. Id. at 94. The Court found the employee’s injuries non-compensable,
stating that the employer “simply shared the lot with the other tenants, a circumstance vastly different from the
specific facts that influenced [the] holding in Livingstone.” Id. at 96. The Court held that because the facts were
insufficient to establish any exercise of control by the employer over the lot or the ingress and egress route, the
employee had not yet commenced her employment at the time of the accident. Ibid. The Court has also focused on
ingress and egress routes to the place of employment in other workers’ compensation cases. In Ramos v. M & F
Fashions, Inc., 154 N.J. 583, 593-94 (1998), the Court concluded that an employer was responsible for an
employee’s injuries which occurred when he fell down an elevator shaft regularly used by the employees to access
the employer’s fourth-floor business. Similarly, in Brower v. ICT Group, 164 N.J. 367, 373-74 (2000), the Court
found that a stairwell in the rear of the building accessing the employer’s second-floor place of employment was
part of the employer’s premises. (pp. 12-16)

3. The Appellate Division has also grappled with the degree of control or direction an employer exercised to decide
whether benefits are available. In Cannuscio v. Claridge Hotel, 319 N.J. Super. 342, 353-54 (App. Div. 1999), a
woman assaulted on a public sidewalk after picking up her paycheck was not entitled to compensation because the
event occurred on a public sidewalk, “not in the area of or leading to a designated employee parking lot,” and the
sidewalk was an area where the employer had no control. In Serrano v. Apple Container, 236 N.J. Super. 216, 220-
21 (App. Div. 1989), an employee who had left his employer’s parking lot and was taking a shortcut through an
adjacent parking lot to gain access to a public roadway when injured, was neither acting in the course of his
employment nor injured on the premises of his employer. By contrast, in Ehrlich v. Strawbridge & Clothier, 260
N.J. Super. 89, 92 (App. Div. 1992), although the staircase and adjacent sidewalk where the employee was injured
were not part of the employer’s premises in a property sense, the injuries were compensable because the employer
controlled the areas by instructing the employees which route to use to enter and exit the employer’s establishment.
In Bradley v. State, 344 N.J. Super. 568, 583 (App. Div. 2001), injuries sustained by employees after arriving at a
parking lot were compensable even though the lot was not owned by the employer because the employer required its
employees to follow a specific ingress and egress route from the parking lot to the building. These cases support the
principle that public places that are not under the control of the employer are not considered part of the employer’s
premises for purposes of workers’ compensation benefits, even if employees use the route for ingress or egress to
the place of employment, except in those instances where the employer controls the route. (pp. 16-18)

4. Applying the principles of these cases to the appeal here, the County did not own, maintain, or control the Cattano
Garage. It only rented a small portion of the lot and did not derive a direct business interest from paying for
employees to park there. The County also did not control the public street where the accident occurred and did not
dictate which path Hersh had to take to arrive at her place of employment. In walking a few blocks from the Cattano
Garage to her workplace, Hersh did not assume any special or additional hazards. Unlike the limited routes to the
places of employment in Brower, Ramos, or Ehrlich, Hersh’s route to work was used by the public, similar to the
route to the building in Novis. Even though the “premises rule” is not limited to the four walls of an office or plant,
the concept of “employer control” to determine the compensability of an employee’s injury is limited, and depends
on the situs of the accident and the degree of employer’s control of the property. In the circumstances of this case,
an employee who is injured on a public street, not controlled by the employer, is not entitled to compensation under
the Workers’ Compensation Act. (pp. 18-20)

         The judgment of the Appellate Division is REVERSED.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and PATTERSON; and JUDGE
RODRÍGUEZ (temporarily assigned) join in JUSTICE FERNANDEZ-VINA’s opinion. JUDGE CUFF
(temporarily assigned) did not participate.


                                                          2
                                       SUPREME COURT OF NEW JERSEY
                                         A-59 September Term 2012
                                                 071433

CHERYL HERSH,

    Petitioner-Respondent,

         v.

COUNTY OF MORRIS,

    Respondent-Appellant.


         Argued November 19, 2013 – Decided April 1, 2014

         On certification to the Superior Court,
         Appellate Division.

         John R. Tort, Jr., Special Counsel, argued
         the cause for appellant (Leitner, Tort,
         DeFazio, Leitner & Brause and Daniel W.
         O’Mullan, Morris County Counsel, attorneys;
         Mr. Tort, Christopher B. Leitner and
         Nicholas C. Caruso, on the briefs).

         Lewis Stein argued the cause for respondent
         (Nusbaum, Stein, Goldstein, Bronstein &
         Kron, attorneys).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    In this appeal, defendant, County of Morris, challenges an

award of workers’ compensation benefits to plaintiff, Cheryl

Hersh, pursuant to N.J.S.A. 34:15-1 to -142 (“the Workers’

Compensation Act,” or “the Act”).   The award was based on a

finding that Hersh’s injuries arose out of the course of her

employment pursuant to N.J.S.A. 34:15-7 and 34:15-36.


                                1
    N.J.S.A. 34:15-7 authorizes an award of workers’

compensation benefits to an employee injured in an accident

“arising out of and in the course of employment[.]”     N.J.S.A.

34:15-7.   Employment is deemed to commence “when an employee

arrives at the employer’s place of employment to report for

work[.]”   N.J.S.A. 34:15-36.

    Hersh was injured as she walked from the garage, in which

she had employer-paid parking, to her office a few blocks away.

She crossed a public street and was hit by a car, suffering

significant injuries.   Hersh asserted that the injuries occurred

in the course of her employment and, therefore, were compensable

under the Workers’ Compensation Act.

    A judge of compensation found that Hersh’s accident

occurred during the course of her employment because it happened

after she had arrived at her employer-controlled parking lot.

The Appellate Division affirmed the compensation judge’s order.

    We conclude that when Hersh was injured she had not yet

arrived at work for purposes of N.J.S.A. 34:15-36.     The garage

where she parked was “not under the control of the employer” so

as to trigger coverage.   See N.J.S.A. 34:15-36.   Hersh was

injured on a public street, which was not under the control of

the employer so as to trigger coverage, and the County had no

oversight or authority over the route, or over the manner of

ingress or egress, to the building where she worked.     In

                                 2
addition, the County did not require employees to enter and exit

the building by using specific areas, and no additional hazards

were created for the employee in traversing the public streets.

We therefore find that Hersh was not entitled to coverage under

the Act and reverse the judgment of the Appellate Division.

                               I.

    Hersh has been employed by the County of Morris (“County”)

since September 2002 as a Senior Clerk in the Board of

Elections.   During her first two years of employment from 2002

to 2004, plaintiff paid to park at a private lot on Schuyler

Place in Morristown, which is located behind her workplace at

the County Records Administration Building.   Subsequently, the

County assigned her free parking at a private garage on Cattano

Avenue (“Cattano Garage”) located approximately two blocks from

the Administration Building.

    The Cattano Garage contains several hundred parking spaces

of which the County only rented approximately sixty-five for its

employees.   A county-owned lot was adjacent to plaintiff’s

building, but those parking spaces were assigned on the basis of

seniority.   Hersh did not have sufficient seniority to park

there.   Instead, the County granted Hersh permission to park in

one of the county-rented spots in the Cattano Garage, gave her a

scan card so she could enter the garage and instructed her to



                                 3
park on the third level.    She was not assigned a particular

parking space.

    On January 29, 2010, ten minutes before she was due to

report to work, plaintiff parked her car on the third level of

the Cattano Garage, exited onto Cattano Avenue, and proceeded to

walk approximately one half-block to Washington Street.      As she

crossed Washington Street in the cross-walk, she was struck by a

motor vehicle that ran a red light.     Plaintiff suffered

significant injuries that required medical treatment.

                                II.

    On May 18, 2010, Hersh filed a petition for workers’

compensation benefits pursuant to the Act, for the injuries she

suffered when she was “struck by a car while at work.”       Hersh

asserted that the garage was used in connection with the

County’s business due to its utilization for employee parking,

and thus, was part of the employer’s premises for the purpose of

workers’ compensation.

    In its answer, the County asserted that the accident was

not covered under the Act because the Cattano Garage was not

adjacent to the workplace and the County neither owned nor

operated the facility.     Further, the County submitted that even

if the garage was a part of the employer’s premises, once

plaintiff exited onto the street where the employer exercised no



                                  4
control, she was outside the sphere of employment, and therefore

the accident was not compensable.

    In an order and written opinion dated November 1, 2010, the

judge of compensation concluded that Hersh’s injuries “arose

from the course of her employment and were therefore

compensable.”   Relying on Livingstone v. Abraham & Strauss,

Inc., 111 N.J. 89 (1989), after hearing testimony from Cheryl

Hersh and Mark B. Smith, Director of Personnel, the compensation

judge reasoned that the designation of a parking area for the

employees caused employees to be exposed to an added hazard

traversing the parking lot over the distance from the designated

area to the work sites.   He found that parking lots provided or

designated for employee use are part of the employer’s “premises

for purposes of workers’ compensation.”

    The compensation judge further found that when the County

elected to pay for parking rather than reimburse employees for

their parking expenditures, it thereby accepted responsibility

for the consequences and risks of that decision.   Thus, the

compensation judge ruled the County placed Hersh in the course

of her employment at the direction of her employer from the time

she entered the Cattano Garage until she exited the garage at

the end of the workday.

    By contrast, the compensation judge hypothesized that had

the County decided to reimburse its employees for parking,

                                 5
instead of designating the parking lot, leaving to the employee

the decision of where to park (with all of the consequences and

risks of that decision), the County would not have extended its

“premises.”

    Finally, the compensation judge rejected the County’s

arguments that the employee was no longer in the course of her

employment when she exited the garage and reentered the public

sphere onto the public street.   He explained that the County’s

liability is not dependent upon its control of the locus of the

injury; rather, liability is dependent upon the control of the

employee’s activities.   He reasoned that it would be

unreasonable to find that injuries sustained in the parking lot

and in the building are compensable, but injuries sustained in

between the two are not compensable.

    Defendant appealed on July 24, 2012, and in an unpublished

per curiam opinion, the Appellate Division affirmed the workers’

compensation order.   The appellate panel concluded that the case

was controlled by the principles of Livingstone, supra.

    The panel also found instructive the Appellate Division

decision in Bradley v. State, 344 N.J. Super. 568 (App. Div.

2001), which held that injuries sustained by state employees

while traveling to work from a county-owned lot were

compensable.   Accordingly, the panel concluded that, although

the garage and the sidewalk en route to Hersh’s building were

                                 6
not part of the workplace in the property sense, the County

exercised control over those areas by designating the third

floor of the garage for use by employees who did not have enough

seniority for a parking space in the adjacent county-owned lot.

The appellate panel determined that the employer’s control

extended the workplace premises to the garage and public

streets.   Accordingly, the panel affirmed the compensation

judge’s decision.

    We granted defendant’s petition for certification.     213
N.J. 536 (2013).

                               III.

    The County argues that providing paid parking in a public

garage does not extend the employer’s control of the area or

areas between the garage and work site.   It asserts that this

Court in Livingstone, supra, found the injury in that case

compensable because the purpose of instructing employees to park

in a particular area of the mall parking lot was entirely for

the employer’s benefit, mainly to keep open for customers the

spaces closer to the store.   In the present case, defendant

argues that in contrast to Livingstone, supra, there was no

discernible employer benefit in instructing employees to park in

the Cattano Garage.

    The County also contends that this case is similar to

Cannuscio v. Claridge Hotel, 319 N.J. Super. 342 (App. Div.

                                 7
1999), where the Appellate Division held that an employee’s

injuries sustained from an attack on a public sidewalk after

picking up a paycheck from an administrative building were not

compensable.   Moreover, the County asserts that the public

highway on which the accident occurred cannot be under the

“control” of the County because a common sense interpretation of

the statutory requirement of “control” cannot include a public

street corner.

    Hersh contends that the County disregards the essence of

Livingstone, supra.    She claims that the County focuses on

parking as a perk and ignores the fact that employers give perks

for the employer’s benefit largely to improve worker retention.

She further argues that the County exercised control of the

Cattano Garage because it instructed the employees to park in a

specific location.    Therefore, she maintains that she parked in

the garage in connection with the County’s business, and that

the garage was part of the employer’s premises for purposes of

workers’ compensation.

                                IV.

    Appellate review of workers’ compensation cases is “limited

to whether the findings made could have been reached on

sufficient credible evidence present in the record . . . with

due regard also to the agency’s expertise[.]”    Sager v. O.A.

Peterson Constr., Co., 182 N.J. 156, 164 (2004) (citation

                                  8
omitted).     Nonetheless, the judge of compensation’s legal

findings are not entitled to any deference and, thus, are

reviewed de novo.     Williams v. A & L Packing & Storage, 314 N.J.

Super. 460, 464 (App. Div. 1998).

    “The [Workers’] Compensation Act ‘is humane social

legislation designed to place the cost of work-connected injury

on the employer who may readily provide for it as an operating

expense.’”    Livingstone, supra, 111 N.J. at 94-95 (quoting

Horniack v. Great Atl. & Pac. Tea Co., 63 N.J. 99, 101 (1973)).

Thus, the Act is “construed and applied in light of this broad

remedial objective.”     Id. at 95.

    The Act provides that

             [w]hen   employer  and   employee  shall   by
             agreement . . . accept the provisions of
             this article[,] compensation for personal
             injuries to . . . such employee by accident
             arising out of and in the course of
             employment shall be made by the employer[.]

             [N.J.S.A. 34:15-7.]

    Prior to 1979, the workers’ compensation law had “broad

statutory language defining compensable accidents as those

arising out of and in the course of the employment.”     Watson v.

Nassau Inn, 74 N.J. 155, 158 (1977) (internal quotation marks

omitted).    The workers’ compensation jurisprudence at the time

included the “going and coming rule,” a doctrine that prevented

awarding workers’ compensation benefits for accidental injuries


                                      9
that occurred during routine travel to or from the employee’s

place of work.   Ibid.   The purpose of the rule was to separate

work risks from ordinary risks unrelated to employment.     Id. at

159.    The rule was premised on the assumption that the normal

journey to and from work is of no particular benefit to the

employer and exposes the worker to no unusual risks.     Ibid.

However, there were many exceptions to the rule, allowing for

countless awards of workers’ compensation benefits, to the point

that this Court concluded:

           the general rule now has a rather limited
           applicability,   extending  only  to   those
           routine daily trips to or from an employee’s
           fixed place of business at specified hours
           at the beginning or end of the day. . . .
           [It is] limited to travel which has no
           special circumstances suggesting particular
           benefits to the employer.

           [Briggs v. Am. Biltrite, 74 N.J. 185, 190
           (1977).]

       As a result, in 1979, the Legislature amended the Workers’

Compensation Act, updating the definition of “employment” to be

more restrictive.    See N.J.S.A. 34:15-36.   More specifically, a

section was added “to establish[] relief from the far-reaching

effect of the ‘going and coming rule’ decisions by defining and

limiting the scope of employment.”     Joint Statement of the

Senate and Assembly Labor, Indust. & Professions Comm. to S. 802

and A. 840 at 2 (November 13, 1979).    Those amendments defined,

for the first time, when employment begins and ends:

                                 10
          Employment shall be deemed to commence when
          an employee arrives at the employer’s place
          of employment to report for work and shall
          terminate when the employee leaves the
          employer’s place of employment, excluding
          areas not under the control of the employer.

          [N.J.S.A. 34:15-36.]

     With the 1979 amendments, the “going and coming rule” was

replaced with the premises rule.      Kristiansen v. Morgan, 153
N.J. 298, 316 (1997).   “The premises rule is based on the notion

that an injury to an employee . . . arises out of and in the

course of employment if the injury takes place on the employer’s

premises.”   Ibid. (citation omitted).1

     As to what constitutes “the employer’s place of employment”

or “premises,”

          [t]he Legislature used the phrase “excluding
          areas not under the control of the employer”
          . . . because it intended to include areas
          controlled   by    the employer  within  the
          definition.     That phrase was intended to
          make clear that the premises rule can entail
          more than the four walls of an office or
          plant.

          [Ibid.]

Thus, “[t]he pivotal questions under the premises rule are (1)

where was the situs of the accident, and (2) did the employer

have control of the property on which the accident occurred.”

Id. at 316-17 (citing Livingstone, supra, 111 N.J. at 96).

1
  This statute also provides two exceptions to the premises rule
which are not applicable to this case, for special missions and
authorized operation of a business vehicle.
                                 11
    Under that analysis, this Court has determined that “when

compensability of an accident depends on control of the

employer, that test is satisfied if the employer has the right

of control; it is not necessary to establish that the employer

actually exercised that right.”     Brower v. ICT Group, 164 N.J.
367, 372-73 (2000).    If the employer exercises control over non-

employer-owned locations, employee injuries occurring there may

be compensable under the Act.

    Applying the premises rule in Kristiansen, supra, the Court

held that control exists when the employer owns, maintains or

has exclusive use of the property. 153 N.J. at 317 (citing

Livingstone, supra, 111 N.J. at 104). The Court found that

control was obvious where the accident occurred because the

state owned, operated and maintained the bridge, and the

employee work shift on the bridge had just finished.      Ibid.

    In Livingstone, supra, a case which preceded Kristiansen,

the Court first addressed the newly created premises rule in a

parking lot context. 111 N.J. at 102-04.    Abraham & Straus was

a tenant of the mall and did not own the parking lot.      Ibid.

There, the employer, Abraham & Straus issued a directive

instructing its employees to park in the far end of the mall

parking lot to ensure that their customers would be able to use

the closer spaces.    Id. at 91.   An employee of Abraham & Straus

was struck by another vehicle in the mall-owned parking lot

                                   12
while walking toward the building after she parked her car in

the lot.   Id. at 90-91.    The Court determined that pursuant to

N.J.S.A. 34:15-7 and -36 the employee’s injuries arose out of

and in the course of employment.       Id. at 104.   It further

emphasized that control should be dictated by the “common-sense

notion that the term implies simply use by the employer in the

conduct of his business.”     Livingstone, supra, 111 N.J. at 103

(citations and internal quotation marks omitted).        The Court

reasoned that

           by requiring its employees to park in a
           distant section of the lot, in order that
           customers could enjoy the convenience of
           parking   adjacent   to   Abraham  &   Straus,
           appellant caused its employees to be exposed
           to an added hazard, on a daily basis, in
           order to enhance its business interests. In
           our view, it is entirely consistent with the
           fundamental      purposes      of     workers’
           compensation    legislation   that   appellant
           assume   responsibility for injuries thus
           sustained.

           [Id. at 105-06.]

    Of chief concern in Livingstone, supra, was the employer-

derived benefit that was created by dictating that employees

park at the far end of the lot.     Ibid.    The employer’s business

benefit, along with the added hazard employees were forced to

endure by the employer while they walked through the parking

lot, made the injury compensable.      Ibid.




                                  13
    The Court clarified its holding in Livingstone in a later

case that involved an employee’s injuries sustained while she

walked from her car to her place of employment.       Novis v.

Rosenbluth Travel, 138 N.J. 92 (1994).     The Court held that the

injuries were not compensable.    Id. at 96.    Novis was employed

by Rosenbluth Travel as a reservationist.      Id. at 93.   At her

employer’s request, she traveled to a branch office to work

there temporarily.   Ibid.   On her third day working at the

location, Novis drove from her hotel to the branch office and

parked in a lot adjacent to the office building, which

accommodated the building’s tenants.     Id. at 94.    Novis left her

car and proceeded to walk on the sidewalk which led from the

parking lot to the sole entrance of the building.       Ibid.

Thereafter, Novis slipped on the sidewalk and sustained

injuries.   Ibid.

    The Court held that Novis’s injuries were non-compensable

because they did not arise out of and in the course of her

employment.   Id. at 93.   It noted that in contrast to the facts

in Livingstone, Novis’s employer exercised no control over any

portion of the parking lot adjacent to the office building in

which its branch office was located.     Id. at 96.    The Court

concluded that the Appellate Division overstated the effect of

the holding in Livingstone when it held that N.J.S.A. 34:15-36

was satisfied by evidence that the parking lot was “used” by the

                                 14
employer in the conduct of its business.     This Court held that

the employer “simply shared the lot with the other tenants, a

circumstance vastly different from the specific facts that

influenced [the] holding in Livingstone.”      Ibid.

    The Court further held that the facts were insufficient to

establish any exercise of control by the employer over the lot

or the ingress and egress route.     Ibid.   Thus, the plaintiff’s

accident did not occur within the premises rule; at the time of

the accident, she had not yet commenced her employment.         Ibid.

    In its analysis in workers’ compensation cases, this Court

has also focused on ingress and egress routes to the place of

employment in other cases.   For example, in Ramos v. M & F

Fashions, Inc., 154 N.J. 583 (1998), the Court concluded that an

employer was responsible for an employee’s injuries which

occurred when he fell down an elevator shaft that was regularly

used by the employees in the course of business.       There,

employees had only two options to arrive at the employer’s

fourth-floor business:   use the elevator or climb a stairwell.

Id. at 587.   The Court held that injuries were compensable

because the employer controlled the area.      Id. at 593-94.

    Similarly, in Brower, supra, relying on the reasoning in

Ramos, supra, the Court found that a stairwell used by employees

to access and depart from the second-floor place of employment

was part of the employer’s premises for purposes of workers’

                                15
compensation benefits. 164 N.J. at 373-74.   The Court

considered that the stairwell’s location in the rear of the

building, with access directly to the employer’s space, could

not be considered a common area, and thus, injuries sustained in

the stairwell were compensable.    Ibid.

    In a series of similar cases, our Appellate Division has

also grappled with the degree of control or direction an

employer exercised to decide whether benefits are available.

    The Appellate Division, in Cannuscio, supra, held that a

woman assaulted on a public sidewalk after picking up her

paycheck was not entitled to compensation from her employer

under the Act. 319 N.J. Super. at 354.   The focal point of the

analysis was that the event occurred on a public sidewalk, “not

in the area of or leading to a designated employee parking lot,”

and the sidewalk was an area where the employer had no control.

Id. at 353.

    In two other cases involving employees injured outside the

parking lot and walking to or from the place of business, the

Appellate Division’s focus was once again on whether the

employer required the employees to enter or exit the employer’s

building by traversing the area where the accident occurred.     In

Serrano v. Apple Container, 236 N.J. Super. 216, 220-21 (App.

Div. 1989), certif. denied, 121 N.J. 591 (1990), the Appellate

Division concluded that an employee who had left his employer’s

                                  16
parking lot and was taking a shortcut through an adjacent

parking lot to gain access to a public roadway when injured, was

neither acting in the course of his employment nor injured on

the premises of his employer.

    By contrast, an employee who was injured when she fell on

the sidewalk after exiting a metal staircase designated by her

employer for ingress and egress was entitled to workers’

compensation benefits.   Ehrlich v. Strawbridge & Clothier, 260
N.J. Super. 89, 92 (App. Div. 1992), certif. denied, 133 N.J.
435 (1993).   The staircase led to an exterior sidewalk that the

employee had to travel on in order to reach the parking lot

where her car was located.   Id. at 90.   The panel reasoned that

“[a]lthough the staircase and adjacent sidewalk leading from the

employee door was not a part of the store premises in a property

sense,” the employer controlled the areas because it instructed

the employees which route to use to enter and exit the

employer’s establishment.    Id. at 92.

    Likewise, the Appellate Division has focused on the

employer’s control of a parking lot and the employees’ routes

for ingress and egress to the building when determining

compensation.   Bradley, supra, 344 N.J. Super. at 579-80.

There, the appellate panel consolidated two separate cases, both

involving injuries to State employees who were injured after

they arrived in the same parking lot.     Id. at 572.   One employee

                                 17
was injured while crossing the street that led from her work

place to her designated entrance to the garage, and one employee

was injured when he tripped over a steel beam in the garage on

his way to work.    Id. at 572.   The Appellate Division did not

address the specific situs of the two incidents.     It emphasized

that the employer’s control over the parking lot required each

employee to follow a specific ingress and egress route from the

parking lot to the building, even though it was not owned by the

employer, which made the injuries compensable.     Id. at 583.

    These cases support the principle that public places that

are not under the control of the employer are not considered

part of the employer’s premises for purposes of workers’

compensation benefits, even if employees use the route for

ingress or egress to the place of employment, except in those

instances where the employer controls the route.

                                  V.

    When the Legislature amended the Workers’ Compensation Act

and added the phrase “excluding areas not under the control of

the employer,” N.J.S.A. 34:15-36, it intended to clarify that

employers are liable for more than “just the four walls of an

office or plant.”    Kristiansen, supra, 153 N.J. at 316.   But the

plain language of the Act reveals that it is not intended to

expand the employer’s liability to publicly owned areas not

under direct control of the employer.

                                  18
    We apply the principles of these cases to the appeal here.

The Cattano Garage was not part of the premises of the County,

and the County did not control the garage.    The lot was not

owned or maintained by the County.     The County only rented a

small portion of the spots in the lot.     The County derived no

direct business interest from paying for employees to park in

the Cattano Garage.   Most importantly, the accident occurred on

a public street not under the control of the County.     In walking

a few blocks from the Cattano Garage to her workplace, Hersh did

not assume any special or additional hazards.     Nor did the

County control Hersh’s ingress or egress route to work.     The

County provided Hersh with the benefit of off-site but paid-for

parking, but did not dictate which path Hersh had to take to

arrive at her place of employment.     Unlike the limited routes to

the places of employment in Brower, Ramos, or Ehrlich, here,

Hersh’s route to work was used by the public, similar to the

route to the building in Novis.

    Thus, we hold that in the circumstances of the case, an

employee who is injured on a public street, not controlled by

the employer, is not entitled to compensation under N.J.S.A.

34:15-36.   The statute provides exemption for injuries occurring

in “areas not under the control of the employer.”

    Even though the “premises rule” is not limited to the four

walls of an office or plant, the concept of “employer control”

                                  19
to determine the compensability of an employee’s injury is

limited, and depends on the situs of the accident and the degree

of employer’s control of the property.   The Act, thus, does not

invite expansive interpretations that would resurrect the “going

and coming” rule.

                               VI.

    Therefore, for these reasons, we hold that Hersh’s injuries

are not compensable and we reverse the judgment of the Appellate

Division.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and
PATTERSON; and JUDGE RODRÍGUEZ (temporarily assigned) join in
JUSTICE FERNANDEZ-VINA’s opinion. JUDGE CUFF (temporarily
assigned) did not participate.




                               20
              SUPREME COURT OF NEW JERSEY

NO.   A-59                                        SEPTEMBER TERM 2012

ON CERTIFICATION TO            Appellate Division, Superior Court




CHERYL HERSH,

      Petitioner-Respondent,

             v.

COUNTY OF MORRIS,

      Respondent-Appellant.




DECIDED            April 1, 2014
               Chief Justice Rabner                                PRESIDING
OPINION BY        Justice Fernandez-Vina
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                               REVERSE
CHIEF JUSTICE RABNER                          X
JUSTICE LaVECCHIA                             X
JUSTICE ALBIN                                 X
JUSTICE PATTERSON                             X
JUSTICE FERNANDEZ-VINA                        X
JUDGE RODRÍGUEZ (t/a)                         X
JUDGE CUFF (t/a)                   ------------------------   ---------------------
TOTALS                                        6




                                                         1